MEMORANDUM ***
Appellant’s unopposed motion to lift the stay of appellate proceedings in light of Jonah R. v. Carmona, 446 F.3d 1000 (9th Cir.2006) is granted.
In light of the intervening precedent of Jonah R. v. Carmona, 446 F.3d 1000 (9th Cir.2006), we vacate the sentence and remand for proceedings consistent with Jonah R. v. Carmona.
All pending motions are denied as moot.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.